NATIONWIDE VARIABLE INSURANCE TRUST NVIT Bond Index Fund NVIT International Index Fund NVIT Mid Cap Index Fund NVIT S&P 500 Index Fund NVIT Small Cap Index Fund Supplement dated June 30, 2010 to the Prospectus dated May 1, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Bond Index Fund 1.On page 4 of the Prospectus following “Portfolio Management – Portfolio Managers,” the reference to the portfolio managers is deleted and replaced with the following: Portfolio Manager Title Length of Service Lee Sterne Senior Portfolio Manager, BlackRock Since December 2009 Scott Radell Portfolio Manager, BlackRock Since December 2009 2.On page 27 of the Prospectus, the paragraph following “Portfolio Management” that relates to the “NVIT Bond Index Fund” is deleted and replaced with the following: The NVIT Bond Index Fund is managed by a team comprising of Lee Sterne and Scott Radell.Messrs. Sterne and Radell are jointly and primarily responsible for the day-to-day management of the Fund and the selection of the Fund’s investments. Mr.
